Exhibit 10.1

January 28, 2009

David L. White

Dear David,

NVIDIA Corporation is pleased to confirm our offer of employment for the
position of Executive Vice President and CFO, reporting to Jen-Hsun Huang, based
out of the Santa Clara, CA office. The salary for this position will be at a
starting rate of $35,416.66 per month, $425,000.00 annually, less payroll
deductions and all required withholdings. You will be paid semi-monthly and you
will be eligible for the following company benefits: health insurance, time off,
holidays, Employee Stock Purchase Plan and a 401(k) Plan. NVIDIA can change your
duties, compensation, and benefits at its discretion.

In addition to your base salary, you will be eligible to earn an annual
incentive compensation targeted at $385,000.00 less payroll deductions and
required holdings (“Annual Incentive Compensation”), which will be pro-rated
based on your start date for fiscal year 2010 (February 2009 - January 2010).
Your Annual Incentive Compensation will be based on the Company’s performance
against certain objectives (50%) and your accomplishment of key objectives
established for you by the Company (50%). You must remain employed with the
Company through the end of the fiscal year in order to be eligible to receive
any Incentive Compensation for that year and remain employed with the Company
through the time of the distribution in order to receive any of your Incentive
Compensation. As we have discussed, for fiscal year 2010 the Company guarantees
your eligibility for payout under the 50% portion linked to individual
performance.

Included in this offer is a sign-on bonus of $200,000.00, less standard
deductions and withholdings, to be paid in four equal installments on your three
month, six month, nine month and 12 month anniversaries, subject to continued
employment. This sign-on bonus is intended to be exempt from Section 409A of
Internal Revenue Code of 1986, as amended, pursuant to Treasury Regulation
Section 1.409A-1(b)(4), and all payments of this bonus will be made not later
than March 15, 2010.

Subject to approval by the Compensation Committee of the Board of Directors of
NVIDIA Corporation, and to the terms of NVIDIA Corporation’s Equity Incentive
Plan, you will receive an option to purchase 450,000 shares of NVIDIA
Corporation’s Common Stock at an exercise price per share that is equal to the
fair market value of a share of NVIDIA Corporation’s Common Stock on the date of
grant (the “Option”). The shares subject to the Option will vest in equal
quarterly allotments over a four (4) year period, provided you remain employed
with NVIDIA.

In the event your employment with the Company is involuntarily terminated
(i) within the first twelve (12) months of your employment, and (ii) as a direct
result of the successful completion of an Acquisition of the Company, with
respect to your initial stock option, as of the date your employment ends, you
will vest in (and be able to exercise) the number of shares that would have
vested had you remained employed with the Company for one year from the date
your employment began. For purposes of this paragraph, an Acquisition of the
Company means: (1) the sale or other disposition of all or substantially all of
the assets of the Company, other than in connection with a reorganization; (2) a
merger, reverse merger or consolidation of the Company where the stockholders
immediately prior to the merger do not own fifty percent (50%) of the combined
voting power of the surviving corporation after the merger; or (3) the
acquisition by any



--------------------------------------------------------------------------------

person, entity or group within the meaning of Section 13(d) or 14(d) of the
Exchange Act (excluding any employee benefit plan, or related trust, sponsored
or maintained by the Company or an Affiliate of the Company) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of securities of the Company representing at least fifty percent (50%) of the
combined voting power.

Your employment is contingent upon NVIDIA’s standard background check conducted
by HireRight. NVIDIA reserves the right to withdraw its job offer or terminate
employment based on information discovered in the background check process.

In connection with your employment with NVIDIA, you will be working with and
have access to certain confidential and proprietary information relating to
NVIDIA’s business, its employees, and third parties. Attached is a copy of a
Proprietary Information Agreement, which you must read and sign prior to
beginning your employment. Please let me know if you have any questions
regarding the agreement.

You may terminate your employment with the Company at any time simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.

As required by law, this offer is subject to satisfactory proof of your right to
work in the United States. You should bring the appropriate document(s) with you
(see attached Employment Verification letter that lists acceptable documents)
when you report to work.

This offer is contingent upon receipt of any export license or other approval
that may be required under United States export control laws and regulations. We
are not obligated to apply for any export license or other approval that may be
required, nor can we guarantee that the United States Government will issue an
export license or other approval, in the event that we do file an application.

This letter, together with the attached Proprietary Information Agreement,
contains the entire agreement between you and NVIDIA concerning your employment
relationship. It cannot be modified except in a signed agreement and it
supersedes any other representations or promises made to you by anyone, whether
oral or written. I’m sending along an extra copy of this letter. If you wish to
accept employment at NVIDIA under the terms described above, please indicate by
signing this letter and returning it to me. Please also take time to review and
sign the Proprietary Information Agreement and return it as well on or before
your start date. If you accept our offer, we would like you to start no later
than March 2, 2009. This offer is valid until February 3, 2009.

We are excited about having you join us. We look forward to your favorable reply
and to a productive and enjoyable work relationship.

 

Sincerely, /s/ Scott P. Sullivan Scott P. Sullivan Senior Vice President of
Human Resources NVIDIA Corporation

 

/s/ David L. White    January 29, 2009   February 27, 2009 Accepted    Date  
Starting Date